
	
		I
		112th CONGRESS
		2d Session
		H. R. 5726
		IN THE HOUSE OF REPRESENTATIVES
		
			May 10, 2012
			Mr. Davis of Kentucky
			 introduced the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on Lanthanum phosphate
		  for use in the production of fluorescent lamps.
	
	
		1.Lanthanum phosphate
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Lanthanum phosphate phosphor, activated by cerium and terbium,
						inorganic used as luminophores (CAS Nos. 13778–59–1, 13454–71–2, and 13863–48–4
						or 95823–34–0) (provided for in subheading 2846.90.80)FreeNo
						changeNo changeOn or before 12/31/2015
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to goods
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
